Citation Nr: 0601651	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-05 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
residuals of a left eye injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from August 1975 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and October 2002 rating 
determinations of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in February 2005.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of forward flexion to 70 degrees, extension to 20 
degrees, and to 20 degrees of lateral bending, and X-ray 
evidence of degenerative changes, without disc disease, 
neurologic impairment, listing of the entire spine, or 
abnormal mobility on forced motion.

3.  The veteran's best corrected distant visual acuity in the 
left eye has ranged from 20/50 to 20/60.  He does not have 
blindness in either eye.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5295 (2003), 
Diagnostic Codes; Diagnostic Codes 5235 to 5243 (2005).

2. The criteria for a 10 percent disability evaluation for 
residuals of a left eye injury have been met since June 18, 
1996.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a, Diagnostic 
Codes 6035, 6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the June 2001 and October 2002 rating 
determinations, the September 2001 and December 2002 
statements of the case, the April 2005 supplemental statement 
of the case, and September 2001, May 2002, and July 2002 VCAA 
letters, informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statements of the case, the supplemental 
statement of the case, and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The July 2002 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All pertinent service medical, VA, and private 
treatment records have been obtained.  

The veteran was also afforded several VA examinations.  He 
was also given the opportunity to report for an additional VA 
examination to determine the current severity of his service-
connected low back disorder, in conjunction with the February 
2005 Board remand, but failed to report for the requested 
examination.  

There is no evidence that he failed to receive notice of the 
examination.  The Board explained in its most recent remand 
that the examination was necessary to rate his back 
disability.  Where a claimant fails, without good cause, to 
report for a necessary examination scheduled in conjunction 
with a claim for increase; the claim will be denied.  
38 C.F.R. § 3.655(a),(b) (2005).  The RO failed to inform the 
veteran of this regulation, but the Board's remand informed 
him of the need for the examination, and served to put him on 
notice that his claim could not be granted without 
information from the examination.

No additional pertinent evidence has been identified that is 
relevant to the issues on appeal.  Under the circumstances of 
this case, no further action is necessary to assist the 
appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2005).


Lumbar Spine

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for lumbosacral 
strain, which has been assigned a 20 percent disability 
evaluation.  

Under the rating criteria in effect prior to prior to 
September 26, 2003, a 20 percent disability evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under rating criteria in effect prior to September 26, 2003, 
a 20 percent disability evaluation is warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

Under regulations, effective September 26, 2003, diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The veteran requested an increased evaluation for his low 
back disorder in March 2002.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

In May 2002, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having low 
back pain that went up his back.  He stated that the pain was 
worse when lying down.  He indicated that the pain was better 
when he was up and moving around and when walking.  He denied 
any radiation and denied any bowel or bladder changes or 
erectile dysfunction.  He had pain with lifting.  The veteran 
indicated that he was able to lift 50 ponds unsupported.  
Physical examination revealed that the veteran had 70 degrees 
of flexion, 20 degrees of extension, and 20 degrees of 
lateral side bending to the left and right.  He was able to 
heel and toe walk and squat and rise without difficulty.  
Deep tendon reflexes were 2+ and symmetric.  Straight leg 
test was negative in the seated and supine position.  Manual 
motor testing revealed 5/5 lower extremity strength in all 
major muscular groups of the lower extremities.  A diagnosis 
of mechanical low back pain without radiculopathy was 
rendered.  

The criteria for a 40 percent evaluation under the old 
criteria of 5295 have not been met.  The veteran has not been 
shown to have severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

He has been shown to have loss of lateral bending with 
osteoarthritic changes, but he does not have most of the 
findings needed for a 40 percent evaluation.

A 40 percent disability evaluation would also not be 
warranted under DC 5292 as the veteran has not been shown to 
have severe limitation of motion of the lumbar spine.  The 
May 2002 VA examination shows that the veteran had most of 
the normal range of forward flexion, extension, and lateral 
bending. 

The examiner did not report additional limitation of motion 
due to functional factors, and suggested that there was no 
such limitation inasmuch as the veteran could squat and heal 
and toe walk without difficulty.

As to the criteria in effect subsequent to September 23, 
2003, the evidence is that the veteran has forward flexion 
well beyond the 30 degrees that would be necessary for a 
higher evaluation under the general rating formula.  

The VA examination showed no evidence of disc disease or 
neurologic impairment.  An increased rating would, 
therefore, not be warranted on those bases.

In the absence of evidence that the disability meets or 
approximates the criteria for an increased rating, the 
evidence is against the claim and it is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Residuals of a Left Eye Injury

The RO has assigned a noncompensable rating for the veteran's 
service connected residuals of a left eye injury.  
Keratoconus is to be evaluated on impairment of corrected 
visual acuity using contact lenses.   When contact lenses are 
medically required for keratoconus, either unilateral or 
bilateral, the minimum rating will be 30 percent. 38 C.F.R. § 
4.84a, Diagnostic Code 6035 (2005).

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 U.S.C.A. § 1160 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.383(a)(1) (2005).

Diagnostic Codes 6061-6079 provide ratings for impairment of 
central visual acuity using Snellen's test or its equivalent.

The veteran's visual acuity in August 1986 was noted to be 
20/20 in the right eye and 20/20 in the left eye with 
correction.  At the time of a June 1990 examination, the 
veteran was noted to have 20/20 vision on the right and 
20/100 vision on the left.  At the time of a June 1990 
follow-up visit, the veteran was found to have visual acuity 
of 20/20 on the right and 20/60 with correction on the left.  
In 1994, the veteran was seen with visual acuity of 20/35 on 
the right and counting fingers at 6 feet on the left.  Best 
corrected vision noted at that time was 20/20 on the right 
and 20/30-1 on the left.  

At the time of a January 2001 VA examination, uncorrected 
visual acuity was 20/40 on the right and 20/300 on the left.  
His pupils showed 5 mm constricting to 3 mm.  There was no 
afferent pupillary defect.  Confrontational visual fields 
were full in both eyes.  Slit lamp examination showed lids 
and lashes without lesion.  Conjunctivae and sclerae were 
without injection.  The corneas were clear; however, there 
was obvious keratoconus/keratoglobus of the left cornea.  The 
anterior chambers were deep and quiet in both eyes.  The iris 
was regular in both eyes.  There were trace nuclear sclerotic 
cataracts in both eyes.  Dilated funduscopic examination 
showed cup-to-disk ration of .35 in both eyes, with normal 
macula, vessels, and periphery of both eyes.  Diagnoses of 
keratoconus/keratoglobus left eye with subsequent decreased 
visual acuity and history of injury to the left eye were 
rendered.  

In a February 2001 addendum, the examiner reported that the 
veteran had best corrected vision of 20/60 in the right eye 
and 20/60-1 in the left eye.  

At the time of a May 2001 VA examination, the veteran was 
fitted with contact lenses.  Best corrected visual acuity 
using RGP lenses with the appropriate over refraction was 
20/25-2 on the right for distance, and 20/40-2 on the left 
for distance.  His best corrected visual acuity using 
spectacles only was 20/70 on the right and 20/100 on the left 
for distance.  The examiner stated that although the veteran 
could be corrected to near normal vision on the right and a 
little bit worse on the left, contact lenses were possibly 
not the answer for the severe keratoconus on the left.  The 
examiner noted that the veteran might have to proceed to a 
corneal transplant in order to restore vision in the left 
eye.  

On October 25, 2001, the veteran underwent a left corneal 
transplant.  The veteran tolerated the procedure well and was 
released to home the next day.  The veteran's physician 
stated that the veteran would need two months of 
convalescence before he could return to a work/school 
environment.  

In a February 2002 rating determination, the RO assigned a 
temporary total disability evaluation for the veteran's left 
eye injury residuals from October 25, 2001, to January 1, 
2002, and returned the veteran's disability evaluation to 
noncompensable thereafter.  

At the time of a March 2005 VA examination, the veteran 
indicated that he had blurry vision in both eyes.  He said 
that his vision had improved modestly after the corneal 
implant.  He denied any other decreased vision, blurred 
vision, distorted vision, diplopia, visual defect, watering 
eyes, or swelling eyes.  

Physical examination revealed uncorrected visual acuity of 
20/100 in the right eye and 20/100 in the left eye.  
Corrected visual acuity at distance was 20/100 in the right 
eye and 20/50 in the left eye.  Corrected visual acuity near 
was 20/100 in the right eye and 20/50 in the left eye.  
Visual field, motility, external examination and pupil 
examination were normal.  The left anterior segment was 
significant for a clear corneal graft.  The rest of the 
anterior segment was normal.  Lens and posterior segment were 
also normal.  A diagnosis of status post corneal transplant 
left eye, for presumably corneal ectasia, was rendered.  

The Board may consider whether a higher disability evaluation 
is warranted due to impairment of vision under the applicable 
diagnostic codes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079 (2005).  The best distant vision obtainable after 
correction by glasses will be the basis of rating.  38 C.F.R. 
§ 4.75 (2005).  

To calculate the appropriate disability rating for loss of 
central vision when impairment if only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a) (2005).

Blindness having light perception only will be held to exist 
when there is inability to recognize test letters at 1 foot 
when perception of objects, or the ability to recognize hand 
movements, or finger counting cannot be accomplished at 3 
feet.  38 C.F.R. § 4.79 (2005).

The Court has interpreted 38 U.S.C.A. § 1160 as meaning the 
non-service connected eye is evaluated as if service 
connected when such evaluation would result in a 100 percent 
rating.  DeBeaord v. Principi, 18 Vet. App. 357 (2004).

To obtain a 100 percent rating, there would have to be at 
least visual acuity of 5/200 in one eye with visual acuity of 
5/200, light perception only, or anatomical loss of the other 
eye.  38 C.F.R. § 4.88a, Diagnostic Codes 6063, 6067, 6071, 
and Table V (2005).  The veteran has not been found to have 
visual impairment approaching these levels.  

Vision in the non-service-connected eye is therefore 
considered to be 20/40 or better for rating purposes.  

Visual acuity of the service-connected left eye is evaluated 
as noncompensable when corrected distant visual acuity is 
20/40 or better; it is rated as 10 percent disabling when it 
is 20/50, 20/70 or 20/100.  38 C.F.R. §§ 4.83a, 4.84a, 
Diagnostic Code 6079.  The veteran has been shown to have 
best corrected distant visual acuity of between 20/50 and 
20/100 in his left eye throughout the course of this appeal.  
Thus, a 10 percent disability evaluation would be warranted 
under Diagnostic Code 6079.  

As such, a 10 percent disability evaluation is warranted for 
residuals of a left eye injury throughout the period since 
the effective date of service connection.  

For an evaluation in excess of 10 percent, the veteran would 
have to have corrected best visual acuity of 20/200 or worse.  
There have been no findings of visual acuity approaching that 
level.  Accordingly, the evidence is against an evaluation in 
excess of 10 percent.


Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected low back or left eye 
disability has resulted in frequent periods of 
hospitalization.  Moreover, there have been no reports that 
the veteran is unemployed or has experienced marked 
interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a low back 
disability is denied.  

A 10 percent disability evaluation for residuals of a left 
eye injury is granted, effective June 18, 1996.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


